Case 7:19-cr-00449-NSR Document 77 Filed 08/04/20 Page 1 of 1

Louis V. Fasulo, Esq.— NY & NJ
Samuel M. Braverman, Esq.— NY & NJ
Charles Di Maggio, Esq.— NY & MA

www.FBDMLaw.com
SBraverlaw@fbdmlaw.com

6
OW

FASULO BRAVERMAN & DI MAGGIO, LLP

ATTORNEYS AT LAW

 

MEMO0-ENDORSED

August 3, 2020 thea licationis~ * anted.
Hon. Nelson S. Roman a, ; P Benied: =?

United States District Judge -
United States Courthouse

     

 

300 Quarropas Street Nelson S,Roman, U.S.D.J,
White Plains, New York 10601 Dated: 3 2023
White Seneien York 10601.”
Re: United States v. Anthony Lauri —
oo i = 446 AES Clerk of the Court requested to terminate

the motion (doc. 76).
Dear Judge Roman:

I write on behalf of my client Anthony Lauria, as well as Jason Ser, Esq. (counsel for
Anthony Molina) and Howard Tanner, Esq. (counsel for Brian Rodriguez), and without objection
from the Government, by AUSA Lindsey Keenan, to request that the Court extend the time to
file our reply papers, presently due today.

I am informed that Jason Ser has spoken with the Government and the Government does
not object to an extension until this Friday, August 7, 2020.

Therefore, I request that this Court modify the motion schedule to permit the defendants
to file their reply papers by August 7, 2020. I thank the Court for its consideration of my request.

Respectfully submitted,
Ushe SONY
iD Docu MENT ___s/ Sam Braverman
i ELECTRONICALLY Fil: Samuel M. Braverman, Esq.
| poc#: Fasulo Braverman & Di Maggio, LLP
a _. sep. ta] Deir 225 Broadway, Suite 715

; — —H New York, New York 10007
a Tel. 212-566-6213

 

Cc: All Parties (BY EMAIL AND ECF)

1
225 Broadway, Suite 715 505 Eighth Avenue, Suite 300 Post Office Box 127
New York, New York 10007 New York, New York 10018 Tenafly, New Jersey 07670
Tel (212) 566-6213 Tel (212) 967-0352 Tel (201) 569-1595

Fax (212) 566-8165 Fax (201) 596-2724 ; = Fax (201) 596-2724
